Citation Nr: 1453457	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating higher than 30 percent from January 1, 2012, for right knee disability following knee replacement.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This appeal comes before the Board of Veterans' Appeals from a January 2011 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA). To clarify the issue on appeal, the Board will summarize the procedural history regarding service-connected disability of the Veteran's right knee.

In 2003, the Veteran sought service connection and compensation for right knee disability. In a February 2004 rating decision, the RO granted service connection for two right knee disabilities: (1) subluxation and (2) degenerative changes. The RO assigned a separate rating for each disability, 10 percent for subluxation and 10 percent for degenerative changes.

The Veteran underwent right knee surgeries in 2005, 2008, and 2010. The 2010 surgery was a knee replacement surgery. For periods following the 2005 and 2008 surgeries, the RO replaced the 10 percent rating for right knee degenerative changes with a temporary total (100 percent) rating. After each temporary convalescence period, the RO assigned resumed ratings of 10 percent.

In an April 2010 rating decision, the RO proposed to reduce the rating for right knee degenerative changes from 10 percent to 0 percent. The Veteran initiated appeal of that proposed decrease. In a July 2010 rating decision, the RO decided against the reduction, and continued a 10 percent rating.

The right knee replacement surgery occurred on November 22, 2010. In the January 2011 rating decision, the RO changed the description of the right knee degenerative changes disability to degenerative joint disease status post total knee arthroplasty. For that disability, the RO assigned a 100 percent rating effective from November 22, 2010, through December 31, 2011. The RO assigned a 30 percent rating from January 1, 2012. The Veteran appealed the January 2011 rating decision, seeking a higher rating. The issue on appeal, then, is entitlement to a rating, for right knee disability following knee replacement, higher than 30 percent from January 1, 2012.



FINDING OF FACT

From January 1, 2012, right knee disability following replacement produced chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

From January 1, 2012, right knee disability following replacement met the criteria for a 60 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with notice in letters issued in April 2003, March 2004, June 2007, February 2009, September 2009, June 2010, December 2010, July 2012, and January 2013. In those letters, the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service medical treatment and examinations, and statements from the Veteran. She has had examinations that provided adequate information about the condition of her right knee to address the rating issue.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. She has actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to her interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Right Knee Rating

The Veteran essentially contends that her ongoing disability following right knee replacement produces impairment that warrants a rating higher than 30 percent from January 1, 2012.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for a 100 percent rating for one year following implantation of a prosthesis to replace a knee joint. A 60 percent rating is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262. The minimum rating for knee disability after prosthetic replacement is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055. Diagnostic Code 5256 provides for ratings for ankylosis (total lack of movement) of the knee, depending on at how favorable or unfavorable an angle the knee is frozen. Diagnostic Code 5261 provides for ratings based on the degrees of flexion to which a knee is limited. Diagnostic Code 5262 provides for ratings based on the degrees of extension to which a knee is limited. A separate 10 percent rating under Diagnostic Code 5257 for right knee subluxation has continued in effect since the Veteran's right knee replacement surgery. Under that code, knee subluxation or instability is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.

Records of VA outpatient treatment of the Veteran in 2010 through 2013 reflect ongoing right knee pain. On VA examination in August 2012, the Veteran indicated that her right knee problems had worsened. The examiner noted that she used a cane for support with walking. The examiner found that since the right knee replacement the knee had chronic residuals consisting of severe painful motion or weakness. On testing, the right knee had flexion to 60 degrees, with painful motion at 60 degrees. Extension of the knee was not limited and was not painful. On testing, the knee had normal strength and stability, without evidence of recurrent subluxation. The examiner found that the right knee disability made it difficult for her to walk for a prolonged period.

The August 2012 examination showed in the right knee chronic residuals consisting of severe painful motion or weakness, which is consistent with a 60 percent rating under Diagnostic Code 5055. Treatment notes do not provide detailed information about the right knee disability from January 2012 through July 2012. As there is not clear evidence that the post-replacement condition of the knee had worsened substantially shortly before the 2012 examination, it is reasonable to consider the examination findings representative of the condition of the knee in the months preceding the examination. The Board therefore grants a 60 percent rating from January 1, 2012, for the right knee disability status post replacement.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's right knee has not required frequent hospitalizations. Her right knee disability affects her capacity for walking, and thus produces some limitations of her potential occupational functioning. The effect of the knee disability on occupational functioning is adequately addressed, however, by the 60 percent rating granted in this decision and the total disability rating based on individual unemployability (TDIU) that the RO has granted. Therefore, it is not necessary to refer the right knee replacement rating issue for consideration of extraschedular ratings. In addition, as the RO has granted a TDIU, it is not necessary to address whether the record indirectly raises the issue of unemployability.


ORDER

From January 1, 2012, a 60 percent disability rating for right knee disability following replacement is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


